UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4759



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ERIC CHRISTOPHER LOCKLEAR,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-32)


Submitted:   May 25, 2005                  Decided:   June 15, 2005


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Geoffrey Wuensch Hosford, HOSFORD & HOSFORD, Wilmington, North
Carolina, for Appellant. Frank D. Whitney, United States Attorney,
Anne M. Hayes, Christine Witcover Dean, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eric Christopher Locklear, a federal prisoner, seeks to

appeal the district court’s judgment revoking supervised release

and imposing a 24-month term of imprisonment.            We conclude that

Locklear’s notice of appeal is untimely.      A notice of appeal in a

criminal case must be filed within ten days of the entry of

judgment being appealed.     Fed. R. App. P. 4(b)(1).         The district

court, upon a finding of excusable neglect or good cause, may

extend the time period for filing a notice of appeal an additional

thirty days.      Fed. R. App. P. 4(b)(4).         The appeal periods

established by Rule 4 are mandatory and jurisdictional. Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978); United States v.

Raynor, 939 F.2d 191, 197 (4th Cir. 1991).             Locklear’s judgment

revoking   supervised   release   and   imposing   a    24-month    term   of

imprisonment was entered on July 24, 2003.             He did not file a

notice of appeal until, at the earliest, August 18, 2003, outside

the ten-day appeal period.    The district court found that Locklear

did not show excusable neglect or good cause to excuse the late

filing.    Thus, Locklear’s appeal is untimely.           Accordingly, we

dismiss Locklear’s appeal for lack of jurisdiction.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                   DISMISSED


                                  - 2 -